In three separate but similar actions by three separate persons to recover damages for slander, the appeals are from orders insofar as they grant a motion in each action to dismiss the complaint for insufficiency, with leave to plead over. Orders, insofar as appealed from, affirmed, without costs. It is alleged that respondents falsely spoke of appellants that their plot (which resulted in their dismissal from employment in the respondent school) was “ Communist-inspired ” and “ Communist-led ”. Assuming that the words would have been libelous (Menchor v. Chesley, 297 N. Y. 94), they are nevertheless not slanderous per se (Gurtler v. Union Parts Mfg. Co., 285 App. Div. 643, affd. 1 N Y 2d 5) in the absence' of allegations that the words were spoken of appellants with reference to their characters or conduct in their profession. The present complaints contain no such allegations. Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ., concur.